Opinion issued March 31, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00796-CV
                           ———————————
      TODD PENCARINHA, STEVEN MARSHALL, AND ALTIRAS
             INDUSTRIAL SERVICES, LLC, Appellants
                                        V.
           EMERGENT INDUSTRIAL SOLUTIONS, LP, Appellee


                   On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Case No. 2011-10780


                         MEMORANDUM OPINION

      The parties have filed an “Agreed Joint Motion to Dismiss Appeal,”

representing that they have settled this matter. They request that we grant their

motion and dismiss the appeal with each party to bear its own costs. See TEX. R.

APP. P. 42.1(a)(2)(A). No opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal with prejudice,

with costs taxed against the party incurring same.        See TEX. R. APP. P.

42.1(a)(2)(A). We dismiss all other pending motions as moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2